Exhibit 10.1

***Text Omitted and Filed Separately with the Securities and Exchange
Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

Sale and Supply Agreement

This Sales and Supply Agreement (“Agreement”) is entered into and is effective
as of the last date of signature found below (the “Effective Date”), by and
between Illumina Inc., a Delaware corporation, having a place of business at
9885 Towne Centre Drive, San Diego, CA 92121 (“Illumina”), and Sequenom Inc., a
Delaware corporation, having a place of business at 3595 John Hopkins Court, San
Diego CA, 92121 (hereinafter “Customer”).

Recitals

1. Customer will have the […***…] use the goods sold hereunder for research and
for providing a commercial service in its clinical laboratory that is licensed
under the Clinical Laboratory Improvement Amendments (“CLIA”) for the detection
of fetal chromosomal abnormalities as defined and set forth below. Other non
research applications may be added by written agreement of the parties.

2. Customer acknowledges that these goods have not been cleared by the FDA or
any other regulatory body for its intended uses.

3. The parties intend to work collaboratively to generate the evidence necessary
to support an eventual submission by Customer of an in vitro-diagnostic product
for the detection of fetal chromosomal abnormalities.

Agreement

1. Definitions.

 

  a. “Approved Applications” means a use of Goods for a Clinical Use […***…].
[…***…] the cell-free detection of Fetal Chromosomal Abnormalities from maternal
blood or maternal blood components.

 

  b. “Clinical Use” means the generation of data that will be used to inform an
individual, directly or indirectly, about such individual’s/fetus’s genomic
information, condition, or healthcare treatment.

 

  c. “Consumables” means all Goods for use with, and to be consumed through the
use of Hardware and provided hereunder as specified in Exhibit A.

 

  d. “Derivative Software” means any derivative or modification of Software made
by Customer as may be permitted by the relevant EULA.

 

  e. “Discontinued Consumables” means any Consumables previously offered on a
general commercial basis to all Illumina customers and purchased hereunder, but
that will no longer be offered to all Illumina customers.

 

  f. “Documentation” means user manuals, protocols or other documentation
provided by Illumina under this Agreement or in connection with the Goods and
related to the use and maintenance of the Goods.

 

  g. “EULA” means the software end user license agreement for Software.

 

  h. “Facility” means the Customer facility or a Subsidiary facility, as
applicable, located at the shipping address identified on the Purchase Order,
which shall be […***…].

 

  i. “Fetal Chromosomal Abnormalities” means […***…]

 

    ***Confidential Treatment Requested   1     CONFIDENTIAL  



--------------------------------------------------------------------------------

[…***…].

 

  j. “Firm Forecast” is as defined in Section 6.a.

 

  k. “Forecast” is as defined in Section 6.a.

 

  l. “Goods” means any and all of the Consumables, Hardware, Software, and other
items provided hereunder.

 

  m. “Hardware” means the Instruments, accessories or peripherals, and other
hardware, as specified in the Specifications.

 

  n. “Instrument” means equipment provided hereunder as specified in Exhibit A.

 

  o. “Intellectual Property Rights” means all patent rights, copyrights, trade
secrets, know-how, trademark, service mark and trade dress rights and other
intellectual property rights, current or future, under the laws of any
jurisdiction, together with all applications therefore and registrations
thereto.

 

  p. “Purchase Order” means the written orders for Goods submitted to Illumina
by Customer pursuant to this Agreement.

 

  q. “Research Use” means experimentation intended to develop or investigate
scientific or medical knowledge, which includes such uses conducted in exchange
for a fee and the delivery of data to a third party, but expressly excluding
Clinical Use.

 

  r. “Software” means the Software provided under this Agreement, or as updates
or options under future agreements, or as incorporated or embedded in Hardware
or components thereof or otherwise provided under this Agreement whether or not
there is a separate charge therefor, including any Software that is provided
from a third party. All references in this Agreement to the “purchase” or “sale”
of Software shall mean the acquiring or granting, respectively, of a license to
use such Software to exercise the rights pertaining to such Software that are
expressly set forth herein. The Software provided as of the Effective Date is
identified in Exhibit A to this Agreement.

 

  s. “Specifications” means the written specifications for Goods that are
contained in the Documentation, and/or other written materials in effect for the
Goods on the Effective Date or as may be revised pursuant to the terms of this
Agreement.

 

  t. “Subsidiary or Subsidiaries” means an entity or organization that is under
the control of Customer where control means the possession of the power to
direct or cause the direction of the management and the policies of an entity,
whether by direct or indirect ownership of a majority of the voting stock or
interest in an entity, control of a majority of the composition of the board of
directors, by contract, or otherwise.

2. Rights Conferred upon Customer. Subject to the terms and conditions of this
Agreement, including the limitations in this Section 2, Customer’s purchase of
the Goods confers upon Customer a […***…] right under Illumina’s Intellectual
Property Rights in the Goods, to use those Goods, solely for (i) Research Use,
and (ii) Approved Applications. The phrase “Illumina’s Intellectual Property
Rights in the Goods” means only those Intellectual Property Rights of Illumina
that are applicable to the general functionality of the Goods. Customer
acknowledges that Illumina’s Intellectual Property Rights in the Goods expressly
excludes […***…]. By way of non-limiting examples, the Intellectual Property
Rights in the Goods conferred in this Section 2 expressly excludes any
Intellectual Property Rights with respect to […***…]. Consistent with that and
subject to paragraphs a and b of this Section 2, Customer further acknowledges
that its use of the Goods […***…]

 

    ***Confidential Treatment Requested   2     CONFIDENTIAL  



--------------------------------------------------------------------------------

[…***…]. It is solely Customer’s responsibility to ensure it has all rights
necessary for its intended use of the Goods. The Goods may be covered by one or
more U.S. or foreign patents.

 

  a. The Intellectual Property Rights of Illumina are numerous, diverse, and
rapidly changing, and Sequenom does not know with certainty the metes and bounds
of every right included therein as of the Effective Date. Subject to the
preceding sentence, and in reliance on Illumina’s representation and warranty
below, Customer represents and warrants that, […***…].

 

  b. The Intellectual Property Rights of Illumina are numerous, diverse, and
rapidly changing, and Illumina does not know with certainty the metes and bounds
of every right included therein as of the Effective Date. Subject to the
preceding sentence, and in reliance on the Customer’s representation and
warranty above, […***…] Illumina represents and warrants that, […***…].

3. Applicability of Terms and Conditions. This Agreement shall exclusively
govern the ordering, purchase and supply of the Goods, and shall override any
conflicting, amending and/or additional terms contained in any purchase orders,
invoices or similar documents, which are hereby rejected and shall be null and
void. Illumina or Customer’s failure to object to any such terms shall not
constitute a waiver by Illumina or Customer, nor constitute acceptance by
Illumina or Customer of such terms and conditions. For clarity, Subsidiaries of
Customer are permitted to purchase and use Goods hereunder; provided that,
(i) such Subsidiaries are subject to and adhere to all of the terms and
conditions of this Agreement and shall be directly liable to Illumina with
respect thereto, and (ii) Customer shall remain wholly liable for the acts or
omissions of its Subsidiaries in connection with or arising out of this
Agreement.

 

  a. Applicability of Terms to Previously Purchased Instruments. Sections 2, 15,
16, 18, 19, 20, 22, 23, 25, and 31 of this Agreement shall apply to those
[…***…] instruments purchased by Customer and listed in Appendix II
(“Pre-Purchased Instruments”). All other terms of this Agreement do not apply to
the Pre-Purchased Instruments. In the event of conflict between the terms of
this Agreement that apply to the Pre-Purchased Instruments and the terms under
which they were sold by Illumina to Customer, the terms of this Agreement that
do apply shall control and supercede.

4. Installation.

 

  a. Installation Cost. Illumina shall install Instruments ordered hereunder at
the Facility. Subject to the terms and conditions of this Agreement, the cost of
such installation is […***…]. Illumina, or its designee, will use […***…]
efforts to schedule and complete installation within […***…] ([…***…]) days of
delivery of all of the components comprising such Instrument to the Facility.
Illumina will provide Customer with any predefined specifications or
requirements for the installation of the Instrument. If, […***…], the Facility
does not meet Illumina’s predefined specifications or requirements for the
installation of such Instrument, Customer agrees […***…] to bring the Facility
within such compliance for installation of such Instrument.

 

  b. Testing upon Installation. Upon installation of an Instrument, Illumina
shall perform the testing of such Instrument as set forth in Exhibit C to ensure
such Instrument conforms with its Specifications. Upon Illumina’s completion of
such testing, installation shall be complete.

5. Shipping Terms; Title and Risk of Loss. Goods shall be delivered FOB
destination to the Facility designated on the Purchase Order. Illumina’s title
to Goods (except for Software) and risk of loss or damage thereto shall pass to
Customer at the time of Illumina’s delivery of such Goods to such Facility. All
prices are […***…]. All prices and other amounts payable to Illumina under this
Agreement are […***…]

 

    ***Confidential Treatment Requested   3     CONFIDENTIAL  



--------------------------------------------------------------------------------

[…***…]. In the event Illumina is required, by applicable law or regulation,
[…***…]. […***…].

6. Forecast.

 

  a. Forecast. No later than […***…] ([…***…]) calendar days prior to the
beginning of each calendar quarter, Customer shall provide Illumina with a
written forecast, detailed on a quarterly basis, and including the quantity of
Consumables […***…] that Customer intends to purchase from Illumina during the
[…***…] ([…***…]) months following the beginning of such calendar quarter (the
“Forecast”). Subject to the terms and conditions of this Agreement, the first
[…***…] ([…***…]) months of each accepted Forecast shall be a binding commitment
for Customer to purchase and for Illumina to sell and timely deliver the
quantity of Consumables identified in such […***…] ([…***…]) month period (the
“Firm Forecast”).

 

  b. Changes to Forecast. Customer may provide a revised Forecast at any time;
provided that, Customer may revise the Firm Forecast portion of a Forecast only
[…***…] that shall take place no later than […***…]. Customer may only revise
the quantity of Consumables to be ordered during the Firm Forecast by […***…].
Illumina will work in good-faith with Customer to support any increases in
demand that exceed such […***…] increase.

7. Initial […***…] Consumables.

 

  a. […***…] samples. Illumina shall ship and Customer shall take receipt of
[…***…] samples worth of […***…] Consumables, as detailed by specific kits in
Appendix I, by […***…]. Illumina shall invoice Customer for such […***…]
Consumables pursuant to the invoicing term of this Agreement.

 

  b. […***…] samples. Illumina shall ship and Customer shall take receipt of an
additional […***…] samples worth of […***…] Consumables, as detailed by specific
kits in Appendix I, by […***…]. In order to secure for Customer this supply of
“raw” […***…] flowcells, these […***…] Consumables will be manufactured in a
single lot per kit type and shipped to Customer in a single lot per kit type.
Customer shall […***…]% of the purchase price of these […***…] Consumables plus
pay […***…], for which Illumina shall invoice Customer after […***…]. The
balance shall be invoiced upon shipment of these […***…] Consumables.

 

  c. […***…]; Shelf-life; Non-Cancelable/Non-Refundable. Customer acknowledges
that unless otherwise agreed by the parties in writing, […***…] will be
available. The commitments made by Customer under this Section 7 are
non-cancelable and non-refundable provided that the […***…] Consumables conform
to the Specifications for the duration of their warranty period. All […***…]
Consumables ordered under this Section 7 shall have the equivalent of no less
than […***…] ([…***…])[…***…] shelf life at the time of shipment.

8. Initial Instruments. Illumina shall ship and Customer shall take receipt of
[…***…] and […***…] during each of […***…].

9. Minimum Annual Purchase. Beginning […***…], in the event Customer’s aggregate
calendar year purchases of Consumables drops below $[…***…] (such amount being
net of any discounts), then Illumina will be relieved of its obligations and
representations with respect to Discontinued Consumables, […***…].

10. Illumina Technology. In the event Customer uses a third party’s sequencing
technology in lieu of the Goods for the Approved Applications, then Illumina
will be relieved of its obligations and representations with respect to
Discontinued Consumables, […***…].

 

    ***Confidential Treatment Requested   4     CONFIDENTIAL  



--------------------------------------------------------------------------------

11. Price.

 

  a. Commercially Produced Goods Pricing. Subject to the Discontinued Goods
pricing section below, the purchase price for Goods ordered hereunder shall be
as set forth in Exhibit A.

 

  b. Discontinued Consumable Pricing. The purchase price for Discontinued
Consumables, if they will be made available to Customer, will be determined at
the time of discontinuation.

12. Purchase Orders; Lead Times; Delivery. Customer agrees to use written
Purchase Orders when ordering Goods under this Agreement; provided that the
shipment of the initial […***…] referred to in Section 8, and the […***…]
Consumables referred to in Section 7, will take place pursuant to the schedule
set forth in Sections 7 and 8. Illumina shall be deemed to have accepted a
Purchase Order if it has not rejected it within […***…] ([…***…]) business days
of its receipt; provided that, Purchase Orders meeting the terms and conditions
of this Agreement and ordering Consumables pursuant to an accepted Firm Forecast
may not be rejected. Purchase Orders shall be sent to the attention of Illumina
Customer Solutions or to any other person or department designated by Illumina.
Purchase Orders shall state, at a minimum, the Illumina part number for Goods,
quantity ordered, price, and Facility. Delivery dates for Goods ordered
hereunder will be mutually agreed upon at the time of ordering. Goods falling
under Firm Forecasts shall be considered to have been delivered on-time if they
arrive no sooner than […***…] ([…***…]) business days earlier and no later than
[…***…] ([…***…]) business days later than as mutually agreed upon; provided
that, all Instrument orders and all other orders will be delivered as mutually
agreed.

13. Invoices; Payment. Illumina shall issue invoices upon shipment of Goods
hereunder. Payments shall be sent to Illumina’s accounts receivable department,
or any other address designated by Illumina. All payments by Customer are due
within […***…] ([…***…]) days of the date of the invoice, provided that Customer
has not disputed any amounts under the invoice by written notice to Illumina.
For undisputed amounts under invoices, any amounts not paid when due will accrue
interest at the rate of […***…] percent ([…***…]%) per month, or the maximum
amount allowed by law, if lower. In the event that any payment is not made with
respect to an undisputed amount under an invoice within the time period
specified in this Agreement, Illumina shall have the right to revoke the rights
conferred and/or licenses given hereunder and suspend performance, including
shipment, until all payments are made current. Customer shall pay for all costs
(including reasonable attorneys’ fees) incurred by Illumina in connection with
the collection of late payments. The amount of credit may be changed or credit
withdrawn by Illumina at any time. Each Purchase Order is a separate,
independent transaction, and Customer has no right of set-off against other
purchase orders or other transactions with Illumina.

14. […***…]. The parties acknowledge both that Customer will be validating its
assays based upon the specific Goods listed in Exhibit A and Appendix 1,
[…***…]. In cases where a Consumable purchased hereunder […***…], Illumina shall
take commercially reasonable efforts to provide Customer with a minimum of
[…***…] advance notice prior to […***…] and provide Customer with a minimum of
[…***…]. […***…] Consumable found in Exhibit A must be compatible with the
Hardware and Software set forth in Exhibit A; provided that, Customer has
maintained any updates or upgrades to such Hardware and Software that would be
mandatory for […***…] supply Discontinued Consumables hereunder and in such
cases Illumina bears no liability to Customer for such discontinuation. In cases
where it is possible and practical for Illumina to […***…] as reasonably
determined by Illumina, and Customer has used commercially reasonable efforts to
[…***…]:

Lot Purchases […***…]. Illumina will continue to sell […***…]; provided that,
Customer will be required to purchase such […***…]. Pricing, lead times,
warranty terms, support, and any other applicable terms for such […***…] will be
agreed upon in writing at the time of

 

    ***Confidential Treatment Requested   5     CONFIDENTIAL  



--------------------------------------------------------------------------------

[…***…]; provided that, pricing will be commensurate with pricing under this
Agreement taking into consideration all factors involved with making […***…].

In cases where Customer desires to begin purchasing a substitute Consumable, it
may do so under the following terms:

Substitute Consumables. Pricing, lead times, warranty terms, support, and any
other applicable terms for such substitute Consumable will be agreed upon in
writing at the time of adding the substitute Consumable to this Agreement.

15. Validation. Customer shall, […***…] responsible for validating all Goods
including Software for its particular uses, including any substitute products
and modified products provided hereunder.

16. Regulatory; Other Terms.

 

  a. Research Use Only. Customer acknowledges that the Goods have not been
subjected to regulatory review or approved or cleared by the FDA or any other
regulatory entity, or otherwise reviewed, cleared or approved under any statute,
law, rule or regulation for any purpose, whether research, commercial,
diagnostic or otherwise.

 

  b. Notwithstanding Illumina’s consent for Customer to use the Goods in any
given Approved Application, Illumina makes no claim, representation, or warranty
of any kind as to the utility of the Goods for such use including, without
limitation, whether the regulatory status of the Goods is appropriate for
Customer’s use. Customer is solely responsible for determining the utility and
fitness of the Goods for its uses. The parties agree that based upon the final
regulatory status of the Goods, this clause will be modified as appropriate
given the approved indication of use. Nothing set forth in this Section 16(b)
shall limit Illumina’s warranties in Sections 26, 27, and 29.

 

  c. Regulatory Approvals. Customer is solely responsible for obtaining any and
all regulatory approvals and licensure necessary for its intended uses of the
Goods. To that end, the parties agree that the Goods shall be used, in addition
to the purposes described in Section 2 above, to generate clinical and other
evidence necessary to support an eventual FDA submission by Customer for
Clinical Uses using the Goods. The parties agree to 1) work together to develop
a regulatory strategy to support an eventual FDA submission and to make
adjustments as mutually agreed to meet this objective, and 2) keep each other
reasonably informed about the regulatory strategy and status thereof as it
relates to the subject matter of this Agreement. The parties acknowledge and
agree that Customer will be seeking regulatory approval for certain of its
products utilizing one or more of the Goods (the “PMA Products”) and agree to
negotiate in good faith either modifications to this Agreement and/or the terms
and conditions of a new agreement setting out, among other things, each party’s
specific regulatory responsibilities and obligations with respect to the PMA
Products and the Goods utilized in connection therewith.

 

  d. Implementation of New Illumina Product with Appropriate Regulatory Status.
In the event Illumina offers a Consumable product (including combination of
Consumables) that is substantially equivalent to those purchased hereunder and
that has a regulatory status (e.g., IVD, GPR, etc.) that, […***…], is more
appropriate given Customer’s intended use of the item purchased hereunder, then
Customer shall attempt to validate such new product using […***…] efforts and
then implement that new product within […***…] ([…***…]) months of Illumina
making such Consumable product available to Customer; provided that, Customer
may delay implementation of such new product that has been successfully
validated if Customer notifies Illumina in writing that it will need regulatory
approval for such implementation and in such case Customer shall implement the
new Consumable product upon receipt of such regulatory approval. In the event
Customer determines it will need regulatory approval for such implementation,
Customer shall use […***…] efforts to submit such new Consumable product to the
appropriate regulatory agency within […***…] ([…***…]) months of Illumina making
such Consumable product available to Customer and Customer shall implement the
new Consumable product upon receiving the appropriate clearance or approval from
the regulatory agency. Customer agrees to diligently pursue regulatory approval
for such new Consumable.

 

    ***Confidential Treatment Requested   6     CONFIDENTIAL  



--------------------------------------------------------------------------------

  e. Disclosures. Customer will disclose to Illumina in a timely manner any
communication, oral or written, that it receives from the FDA (or its foreign
counterparts) regarding the use of any Illumina products or the business
relationship between Customer and Illumina. Illumina will disclose to Customer
in a timely manner any communication, oral or written, that it receives from the
FDA (or its foreign counterparts) regarding Customer’s use of any Illumina
products or the business relationship, including any that may reasonably be
considered to affect the continuity of supply of Goods to Customer, between
Customer and Illumina. If either party receives any of the preceding
communications, the parties will work together jointly to address any concerns
raised by FDA (or its foreign counterpart) therein.

 

  f. Compliance with Law. Customer and Illumina each have the right to cease
performance under the Agreement, including without limitation, the sale of
Consumables under the Agreement, and without liability to the other (except for
payment for Goods and services delivered up to that date), in the event that
either party is notified by the FDA (or an agency under the Federal Health and
Human Services) or any foreign equivalent that such performance is illegal or
violates any law or order including, without limitation, any FFDCA law, FDA
regulation, order, or similar action; provided that, […***…].

 

  g. […***…]. […***…] per […***…] and only after providing […***…] prior written
notice, Customer may at its sole expense […***…]. […***…] following submission
of an FDA application by Customer […***…]. Notwithstanding any provision of this
Agreement to the contrary, all information disclosed or observed […***…] shall
be the confidential information of Illumina regardless of form and may not be
disclosed to any third party or used in any manner without the prior written
consent of Illumina. In the case of a specific and material quality issue with a
Good purchased hereunder, Illumina shall, on a case-by-case basis, work with
Customer on […***…].

 

  h. Training and Customer Audits. The parties agree that it is important to
maintain the highest possible levels of quality both from Illumina’s supply side
and in connection with Customer’s use of the Goods purchased hereunder.
Accordingly, Customer agrees to undertake any training for the use of the Goods
that Illumina may reasonably request. Customer further agrees to allow Illumina
to audit Customer no more frequently than once per year in order to verify its
personnel’s proficiency in the use of the Goods. The Facilities, times, and
dates for such proficiency audits will be mutually agreed upon.

 

  i. […***…]

 

  j. Illumina Manufacturing and Shipping Facilities. All Goods are currently
manufactured and shipped from one or more of the facilities listed in Exhibit B.
Illumina may manufacture or ship Goods from additional or different facilities
in the future. Upon written request of Customer, Illumina will provide any
updates to Exhibit B.

17. […***…]. Illumina represents that on the Effective Date, […***…]; provided
that, […***…] is expressly authorized in writing by Illumina to use such product
for Clinical Use, […***…] and to test for […***…].

 

    ***Confidential Treatment Requested   7     CONFIDENTIAL  



--------------------------------------------------------------------------------

On […***…] of this Agreement, and every […***…] ([…***…]) months thereafter
during the Term, Illumina shall […***…] offered under this Agreement during the
preceding […***…] ([…***…]) month period and purchases by customers that meet
the criteria in the preceding paragraph of this Section 17. After such review,
[…***…].

18. Instrument Standards. Each Instrument and Hardware provided hereunder shall
comply with the normative safety and EMC general requirements for Electrical
Equipment for Measurement, Control and Laboratory Use.

19. Limitation of Liability.

 

  a. TO THE EXTENT PERMITTED BY LAW, IN NO EVENT SHALL CUSTOMER BE LIABLE TO
ILLUMINA OR ANY OF ITS AFFILIATES FOR LOST PROFITS, DATA OR BUSINESS, OR FOR ANY
INDIRECT, SPECIAL, INCIDENTAL, EXEMPLARY, CONSEQUENTIAL, OR PUNITIVE DAMAGES OF
ANY KIND ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, HOWEVER CAUSED AND
ON ANY THEORY OF LIABILITY (WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE),
STRICT LIABILITY OR OTHERWISE). CUSTOMER’S TOTAL AND CUMULATIVE LIABILITY
ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT, WHETHER IN CONTRACT, TORT
(INCLUDING NEGLIGENCE), STRICT LIABILITY OR OTHERWISE, SHALL […***…]; PROVIDED,
HOWEVER, THAT SUCH LIMITATION SHALL NOT APPLY TO […***…]. THE LIMITATIONS SET
FORTH IN THIS SECTION SHALL APPLY EVEN IF ILLUMINA OR ITS SUPPLIERS HAVE BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND NOTWITHSTANDING ANY FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.

 

  b. TO THE EXTENT PERMITTED BY LAW, IN NO EVENT SHALL ILLUMINA OR ITS SUPPLIERS
BE LIABLE TO CUSTOMER OR ANY THIRD PARTY FOR COSTS OF PROCUREMENT OF SUBSTITUTE
PRODUCTS OR SERVICES, LOST PROFITS, DATA OR BUSINESS, OR FOR ANY INDIRECT,
SPECIAL, INCIDENTAL, EXEMPLARY, CONSEQUENTIAL, OR PUNITIVE DAMAGES OF ANY KIND
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, HOWEVER CAUSED AND ON ANY
THEORY OF LIABILITY (WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT
LIABILITY OR OTHERWISE). ILLUMINA’S TOTAL AND CUMULATIVE LIABILITY ARISING UNDER
OR IN CONNECTION WITH THIS AGREEMENT, WHETHER IN CONTRACT, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY OR OTHERWISE, SHALL […***…]; PROVIDED, HOWEVER,
THAT SUCH LIMITATION […***…]. THE LIMITATIONS SET FORTH IN THIS SECTION SHALL
APPLY EVEN IF ILLUMINA OR ITS SUPPLIERS HAVE BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES, AND NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY
LIMITED REMEDY.

20. Limited Warranties. EXCEPT FOR THE EXPRESS LIMITED WARRANTIES SET FORTH IN
SECTIONS 26, 27, AND 29 OF THIS AGREEMENT, ILLUMINA MAKES NO WARRANTIES,
EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE GOODS OR ANY SERVICES
PROVIDED IN CONNECTION WITH THIS AGREEMENT, INCLUDING WITHOUT LIMITATION ANY
IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NONINFRINGEMENT, OR ARISING FROM COURSE OF PERFORMANCE, DEALING, USAGE OR TRADE.

21. Confidentiality.

 

    ***Confidential Treatment Requested   8     CONFIDENTIAL  



--------------------------------------------------------------------------------

  a. Confidential Information. The parties acknowledge that, by virtue of the
activities to be performed and the relationships created under this Agreement,
each party (the “Recipient Party”) may have access to information that the other
party (the “Disclosing Party”) considers to be confidential (“Confidential
Information”). Confidential Information may include, but shall not be limited
to, inventions, designs, formulas, algorithms, trade secrets, know-how, customer
lists, cost and pricing information, business and marketing plans, and other
business and financial information. Each party is under no obligation to provide
or disclose Confidential Information that is not necessary in the performance of
this Agreement. For a period of […***…] ([…***…]) years after the date of
disclosure, the Recipient Party shall hold the Disclosing Party’s Confidential
Information in confidence using the degree of care that is used by the Recipient
Party with respect to its own Confidential Information (but no less than
[…***…]). The Recipient Party shall only disclose the Confidential Information
of the Disclosing Party on a need to know basis to its employees and contractors
under nondisclosure terms consistent with this Agreement, and those of its
wholly-owned affiliates. The Recipient Party shall not use the Disclosing
Party’s Confidential Information for any purpose other than as contemplated by
this Agreement. The Confidential Information at all times remains the property
of the Disclosing Party. Upon the termination or expiration of this Agreement,
the Recipient Party shall, upon written request of the Disclosing Party, return
to the Disclosing Party or destroy the Confidential Information. Notwithstanding
the foregoing, the Recipient Party may maintain one copy of the Disclosing
Party’s Confidential Information to be retained by the Recipient Party’s Legal
Department for archival purposes only.

 

  b. Exceptions. Notwithstanding any provision contained in this Agreement,
neither party shall be required to maintain in confidence any of the following
information: (1) information that, at the time of disclosure to the Recipient
Party, is in the public domain through no breach of this Agreement or another
obligation of confidentiality owed to the Disclosing Party or its wholly-owned
affiliate; (2) information that, after disclosure hereunder, becomes part of the
public domain by publication or otherwise, except by breach of this Agreement or
another obligation of confidentiality owed to the Disclosing Party or a
wholly-owned affiliate; (3) information that was in the Recipient Party’s
possession at the time of disclosure hereunder by the Disclosing Party unless
subject to an obligation of confidentiality owed to the Disclosed Party or its
wholly-owned affiliate; (4) information that is independently developed by or
for the Recipient Party; or (5) information that the Recipient Party receives
from a third party where Recipient Party […***…] such third party was under no
obligation of confidentiality to the Disclosing Party with respect to such
information.

 

  c. Disclosures Required by Law. The Recipient Party may disclose the
Disclosing Party’s Confidential Information as required by court order,
operation of law, or government regulation, provided that the Recipient Party
promptly notifies the Disclosing party of the specifics of such requirement
prior to the actual disclosure or promptly thereafter if prior disclosure is
impractical under the circumstances, uses […***…] efforts to limit the scope of
such disclosure or obtain confidential treatment of the Confidential
Information, and allows the Disclosing Party to participate in the process
undertaken to protect the confidentiality of the Disclosing Party’s Confidential
Information including, without limitation, cooperating with Disclosing Party in
order to comply with the requirements of such order, law, or regulation in a
manner that discloses the least amount, if any, of the Confidential Information
of the Disclosing Party.

 

  d. Injunctive Relief. Each party acknowledges that any use or disclosure of
the other party’s Confidential Information other than in accordance with this
Agreement may cause irreparable damage to the other party. Therefore, in the
event of any such use or disclosure or threatened use or threatened disclosure
of the Confidential Information of either party hereto, the non-breaching party
shall be entitled, in addition to all other rights and remedies available at law
or in equity, to injunctive relief against the breach or threatened breach of
any obligations hereunder.

 

  e.

Disclosure of Agreement. Notwithstanding anything in this Agreement to the
contrary and except to the extent that disclosure of this Agreement and/or its
terms are required by Securities and Exchange Commission regulation or law (“SEC
Rules”), neither party may disclose this Agreement, the terms of this Agreement,
including any financial terms thereof, and the subject matter of this Agreement
to any third

 

    ***Confidential Treatment Requested   9     CONFIDENTIAL  



--------------------------------------------------------------------------------

  party without the prior written consent of the other party that will not be
unreasonably withheld. Notwithstanding a party’s right to disclose this
Agreement, the terms of this Agreement, and its subject matter as required by
SEC Rules, the disclosing party shall provide the non-disclosing party a copy of
any proposed disclosure in advance in order to allow the non-disclosing party to
redact any confidential or proprietary information.

22. Restrictions; Reservation of Rights.

 

  a. Restrictions. Customer agrees that, unless otherwise expressly authorized
in writing by Illumina: (i) the Consumables are intended for single-use only,
and (ii) any use of reagents other than the Consumables or reagents that
Illumina has expressly authorized in writing to be used with the Goods voids all
warranties and extended warranties for the Goods including, without limitation,
the Hardware Warranty found in Section 26 and Consumables Warranty found in
Section 29. Customer agrees that Customer shall not, nor will Customer allow any
third party to, engage in any of the following activities without the express
prior written permission of an officer of Illumina: (i) disassemble,
reverse-engineer, reverse-compile, or reverse-assemble the Goods, (ii) separate,
extract, or isolate components of Consumables or subject Consumables or
components thereof to any analysis not authorized by Illumina, (iii) otherwise
gain access to or determine the methods of operation of the Goods, (iv) lease,
sell, or resell any Goods, or (v) re-use Consumables. In addition to any other
remedies available to Illumina, a breach of this provision shall immediately
terminate the rights, license(s), or permissions given hereunder and void all
warranties including, without limitation, the rights conferred under Section 2
and all warranties under Sections 26, 27, and 29.

 

  b. Software. Customer shall not (i) reproduce, modify or create derivative
works of the Software, except as expressly permitted in the relevant EULA
provided to Customer, (ii) decompile, reverse engineer or otherwise attempt to
gain unauthorized access to the Software source code, any Hardware or any
component thereof or unbundle any embedded Software from any Hardware, (iii) use
the Hardware, component thereof, or the Software for third-party training,
commercial time-sharing or service bureau use, or for any purpose other than as
expressly authorized in Section 2 of this Agreement, (iv) remove, alter, cover
or obfuscate any copyright, trademark or other proprietary rights notices on or
in the Goods, or (v) cause, authorize or permit any third party to do any of the
foregoing.

 

  c. Documentation. Customer shall use the Documentation in accordance with the
restrictions set forth therein, which may include but shall not be limited to
restrictions against altering, modifying or copying the Documentation or
removing the Documentation from the Customer Facility without the prior written
approval of Illumina, except that Customer shall be authorized to make any
necessary copies of the Documentation as required to support an application for
FDA approval. Any permitted copies of the Documentation shall include Illumina’s
copyright and other proprietary notices.

 

  d. Illumina Proprietary Information. Customer may only use the Illumina
proprietary sequences (e.g., […***…], and such other proprietary sequences as
Illumina may identify from time to time), with the Goods.

 

  e. Reservation of Rights. Illumina reserves all rights not expressly granted
in this Agreement, and no licenses are granted by Illumina under this Agreement,
whether by implication, estoppel or otherwise, except as expressly set forth
herein.

23. Indemnity.

 

  a.

Infringement. Except as set forth in Section 23(b), Illumina shall defend,
indemnify and hold harmless Customer and its Subsidiaries and each of their
officers, directors and employees, against any third-party claim or action
alleging that the Goods, when used in accordance with the terms and conditions
of this Agreement infringe any valid and enforceable Intellectual Property
Right, and Illumina shall pay all settlements entered into, and all final
judgments and costs (including reasonable attorneys’ fees) awarded against such
indemnified party in connection with any such action. If the Goods or any part
thereof,

 

    ***Confidential Treatment Requested   10     CONFIDENTIAL  



--------------------------------------------------------------------------------

  become, or in Illumina’s opinion may become, the subject of an infringement
claim against Illumina or Customer, Illumina shall have the right, at its
option, to (i) procure for Customer the right to continue using such Goods,
(ii) modify or replace such Goods with substantially equivalent noninfringing
products, provided the modification or replacement is substantially equivalent
to the replaced product, (iii) or, after using […***…] efforts to achieve the
results in clauses (i) or (ii), require the return of such Goods and terminate
the rights, license and any other permissions given hereunder with respect
thereto and refund to Customer the depreciated value of the Goods as shown in
the financial records of Customer or price paid for such Goods, whichever is
less. This Section 23 (a) states the entire liability of Illumina for any
infringement of Intellectual Property Rights.

 

  b. Exclusions. Illumina shall have no obligations to defend, indemnify or hold
harmless Customer with respect to any third-party claim or action alleging that
(i) the use of the Goods, outside the scope of the rights, license(s), or
permissions given by Illumina to Customer for such Goods, (ii) the use of the
Goods, in combination with any other products or services not supplied by
Illumina, (iii) the use of the Goods to perform any assay or other process not
supplied by Illumina, (iv) any Goods (or certain aspect thereof) provided
hereunder in accordance with specifications or instructions furnished to
Illumina by Customer (or by a third party on behalf of Customer), (v) any act
regarding the Goods in a manner not expressly authorized in this Agreement, or
(vi) any Derivative Software or use of Derivative Software, in each of (i),
(ii), (iii), (iv), (v) or (vi) infringes any third party Intellectual Property
Right (each of (i) – (vi) an (“Excluded Claim”).

 

  c. Indemnification by Illumina. Illumina shall defend, indemnify and hold
harmless Customer and its Subsidiaries, and their respective officers, directors
and employees, against any third-party claim or action involving injury or death
to a person or damage to tangible property and arising out of failure of the
Goods to conform to their Specifications when such Goods are used for Research
Use.

 

  d. Indemnification by Customer. Customer shall defend, indemnify and hold
harmless Illumina, and its officers, directors and employees, against (i) any
third-party claim or action that is, relates to, or arises out of an Excluded
Claim, and (ii) any third party claims, liabilities, damages, fines, penalties,
causes of action, and losses of any and every kind resulting from any use of the
Goods for Clinical Use including any failure to use the Goods in accordance with
its Documentation and any failure of Customer to obtain and maintain the
applicable regulatory approvals and licensure required for Customer’s intended
uses of the Goods.

 

  e. Conditions. The parties’ indemnification obligation pursuant to this
Section 23 is subject to the party seeking indemnification (i) notifying the
other promptly in writing of such action, (ii) giving other party exclusive
control and authority over the defense and settlement of such action, (iii) not
admitting infringement of any Intellectual Property Right without prior written
consent, (iv) not entering into any settlement or compromise of any such action
without the indemnifying party’s prior written consent, and (v) providing all
reasonable assistance to the other party (provided that such party reimburses
the indemnified party for its reasonable out-of-pocket expenses incurred in
providing such assistance); provided, that the indemnifying party may not enter
into any settlement that admits fault on the part of the indemnified party and
does not include a release within the scope of the claim that is the subject of
the action for which the indemnified party is obligated to indemnify hereunder.

 

  f. Third-Party Goods. Notwithstanding anything herein to the contrary,
Illumina shall have no indemnification obligations with respect to any goods or
software originating from a third party and provided under this Agreement.
Customer’s sole right to indemnification with respect to such third party goods
or software shall be pursuant to the original manufacturer’s or licensor’s
indemnity, if any, to Customer, to the extent provided by the original
manufacturer or licensor.

24. Shelf-life. […***…], all Consumables shall have no less than […***…]
([…***…])[…***…] shelf life at the time of shipment.

25. Additional Instrument Service and Support. If Customer desires additional
service and support for Hardware, Customer and Illumina will execute a separate
service and support agreement.

 

    ***Confidential Treatment Requested   11     CONFIDENTIAL  



--------------------------------------------------------------------------------

26. Warranty for Hardware. The “Hardware Warranty Period” shall be for a period
of […***…] ([…***…]) months. In the case of Hardware that includes installation,
the Hardware Warranty Period shall commence upon installation of the Hardware.
For all other Hardware, the Hardware Warranty Period commences upon delivery.
During the Hardware Warranty Period, the Hardware (other than Software, the
warranty for which is set forth in Section 27) will conform to the
Specifications. This limited warranty extends only to Customer as original
purchaser unless otherwise agreed upon in writing by Illumina.

The foregoing warranty shall not apply if the Hardware or any component thereof
(i) has been subjected to abuse, misuse, neglect, negligence, accident, improper
testing, improper installation, improper storage, improper handling or use
contrary to any instructions issued by Illumina or has been used in any manner
inconsistent with the rights conferred upon Customer under this Agreement,
(ii) has been repaired, altered, disassembled or reassembled, or removed from
the Facility by persons not expressly authorized by Illumina, (iii) has not been
installed, operated, repaired and maintained in accordance with the
Documentation, (iv) has failed due to an act of God, including but not limited
to fire, flood, tornado, earthquake, hurricane, lightning, threat of or actual
acts of terrorism or war, or (v) has been used with any third party software,
hardware, or item including, without limitation, reagent which has not been
previously approved in writing by Illumina. If during the Hardware Warranty
Period: (i) Illumina’s authorized service or support representative is notified
promptly upon discovery of any failure of the Hardware to conform to the
warranty set forth in this Section, including a detailed description of such
alleged failure, (ii) at Illumina’s option, either access to the Hardware is
provided to Illumina on-site at the Facility or such applicable component(s) are
returned, transportation charges prepaid, to Illumina’s designated facility in
accordance with Illumina’s then-current return procedures, and (iii) Illumina’s
inspections and tests determine that the Hardware or the applicable component
indeed fails to conform and has not been subjected to any of the conditions set
forth in this Section, then, as Customer’s sole remedy (except for any
indemnification obligations of Illumina pursuant to Section 23(a) and 23(c)) and
Illumina’s sole obligation under the foregoing warranty, Illumina will, at
Illumina’s option, repair or replace without charge the Hardware or applicable
component(s). Any Hardware or component that has either been repaired or
replaced under this warranty shall have warranty coverage for the longer of
[…***…] ([…***…]) days or […***…]. Repairs may include the replacement of parts
with functionally equivalent, reconditioned or new parts.

27. Software Warranty. The Software will substantially conform to its
Specifications for the warranty period specified in the EULA provided with the
Software, but in any event no longer than the […***…]; provided that Customer
maintains a software release level within one major release of the most current
release of the Software. Customer’s sole remedy and Illumina’s sole obligation
under the foregoing warranty shall be for Illumina to use […***…] efforts to
correct any substantial nonconformity of the Software reported to Illumina’s
authorized service or support representative by Customer during the warranty
period. The foregoing warranty shall not apply to any failure to conform by the
Software that is caused by (i) the use or operation of the Software in an
environment other than that advised or recommended by Illumina,
(ii) modifications to the Software not made or authorized by Illumina, or
(iii) third party hardware or software, whether provided by Illumina or any
third party. In addition, the foregoing warranty shall not apply to any Software
which has been used with any third party hardware or software or to any
Derivative Software.

28. Third-Party Goods. Notwithstanding anything herein to the contrary, Illumina
makes no warranty with respect to any third-party goods provided under this
Agreement. Customer’s sole remedy with respect to such third-party goods shall
be pursuant to the original manufacturer’s or licensor’s warranty, if any, to
Customer, to the extent permitted by the original manufacturer or licensor.

29. Warranty for Consumables. The Consumables, will conform to the
Specifications until the later of (i) […***…] ([…***…]) months from the date of
delivery, or (ii) any expiration date or the end of the shelf-life pre-printed
on such Consumable by Illumina, but in no event later than […***…] ([…***…])
months from […***…] (the “Consumable Warranty Period”). This limited warranty
extends only to Customer, as original purchaser unless otherwise agreed upon in
writing by Illumina. The foregoing warranties shall not apply if any Consumable
(a) has been subjected to abuse, misuse, neglect, negligence, accident, improper
testing, improper installation, improper storage, improper handling or use
contrary to any instructions issued by Illumina or has been used in any manner
inconsistent with the rights conferred upon Customer under this Agreement,
(b) has been repaired, altered, disassembled or reassembled, (c) has not been
operated, repaired and maintained in accordance with the Documentation, (d) has
failed due to an act of God, including but not limited to fire, flood, tornado,
earthquake, hurricane, lightning, threat of or actual acts of terrorism or war,
or (e) has been used with any third party good not provided under this or any
other agreement with Illumina. If during the Consumable Warranty Period:
(a) Illumina’s

 

    ***Confidential Treatment Requested   12     CONFIDENTIAL  



--------------------------------------------------------------------------------

authorized service or support representative is notified promptly upon discovery
of any failure of such Consumable to conform to the warranty set forth in this
Section, including a detailed description of such alleged failure, (b) such
Consumable is returned, transportation charges prepaid, to Illumina’s designated
facility in accordance with Illumina’s then-current return procedures, and
(c) Illumina’s inspections and tests determine that such Consumable indeed fails
to conform and has not been subjected to any of the conditions set forth in this
Section, then, as Customer’s sole remedy (except for any indemnification
obligations of Illumina pursuant to Section 23(a) and 23(c)) and Illumina’s sole
obligation under the foregoing warranty, Illumina will, at Illumina’s option,
repair or replace without charge such Consumable. Any Consumable that has either
been repaired or replaced under this warranty shall have warranty coverage for
the longer of […***…] ([…***…]) days or […***…].

30. Term; Cancellation; Termination.

 

  a. Term. This Agreement shall commence on the Effective Date and terminate
three (3) years thereafter (the “Term”) unless otherwise terminated early as
provided hereunder.

 

  b. Cancellation of Orders. Except as set forth in Section 32.g., all Purchase
Orders are non-cancelable and may not be modified without the prior written
consent of Illumina.

 

  c. Termination. If either party breaches a material provision of this
Agreement and fails to cure such breach within thirty (30) days after receiving
written notice of the breach, the non-breaching party shall have the right to
terminate this Agreement at any time by providing written notice to the other
party. Either party may terminate this Agreement, effective immediately upon
written notice, if the other party becomes the subject of a voluntary or
involuntary petition in bankruptcy or any proceeding relating to insolvency,
receivership, liquidation or composition for the benefit of creditors that is
not dismissed within sixty (60) days. In the event of any bankruptcy or
insolvency proceeding commenced by or against Customer, Illumina shall be
entitled to cancel any order then outstanding.

31. Survival of Obligations. All provisions of this Agreement that by their
nature should survive termination shall survive including without limitation
Sections 1, 2, 3, 5, 13, 16, 19, 20, 21, 22, 23, 26-29, 31, 32, and all payment
obligations incurred hereunder. All other rights and obligations of the parties
under this Agreement shall cease upon termination or expiration of this
Agreement.

32. Miscellaneous.

 

  a. Customer acknowledges and agrees that any future products and/or services
(“Unreleased Products”) are subject to new part numbers, pricing, and
specifications. Customer agrees that its purchase of the Goods hereunder is not
in reliance on the availability of any Unreleased Products. Customer
acknowledges that Customer has no right to return any Goods except as expressly
provided hereunder.

 

  b. If any provision of this Agreement is held invalid or unenforceable, such
provision shall be enforced to the maximum extent permissible so as to effect
the intent of the parties, and the remainder of this Agreement will continue in
full force and effect. The failure of either party to exercise any right granted
herein or to require any performance of any term of this Agreement or the waiver
by either party of any breach of this Agreement shall not prevent a subsequent
exercise or enforcement of, or be deemed a waiver of any subsequent breach of,
the same or any other term of this Agreement. Nothing in this Agreement shall
constitute or create a joint venture, partnership, or any other similar
arrangement between the parties. No party is authorized to act as agent for the
other party hereunder except as expressly stated in this Agreement.

 

  c. Customer acknowledges and agrees that the Goods provided under this
Agreement may be subject to restrictions and controls imposed by the United
States Export Administration Act and the regulations thereunder (or the
regulations and laws of another country). Customer agrees not to export or
re-export the Goods, or any related technology into any country in violation of
such controls or any other laws, rules or regulations of any country, state or
jurisdiction.

 

  d.

All notices required or permitted under this Agreement shall be in writing and
shall be deemed received when (a) delivered personally; (b) five (5) days after
having been sent by registered or certified mail, return

 

    ***Confidential Treatment Requested   13     CONFIDENTIAL  



--------------------------------------------------------------------------------

  receipt requested, postage prepaid (or ten (10) days for international mail);
or (c) one (1) day after deposit with a commercial express courier specifying
next day delivery or, for international courier packages, two (2) days after
deposit with a commercial express courier specifying 2-day delivery, with
written verification of receipt. All notices shall be sent to the following or
any other address designated by a party using the procedures set forth in this
sub-section:

If to Illumina

Illumina, Inc.

9885 Towne Center Drive

San Diego, CA 92121

Attn: VP of Sales

With a copy to:

Illumina, Inc.

9885 Towne Centre Drive

San Diego, CA 92121

Attn: General Counsel

If to Customer

Sequenom, Inc.

3595 John Hopkins Court

San Diego, CA 92121

Attn: SVP Diagnostic Operations

With a copy to:

Sequenom, Inc.

3595 John Hopkins Court

San Diego, CA 92121

Attn: General Counsel

 

  e. Neither party shall assign or transfer this Agreement or any rights or
obligations under this Agreement, whether voluntary, by operation of law or
otherwise, without the prior written consent of the other party; provided,
however, that either party may assign or transfer this agreement to any
successor by way of merger, acquisition or sale of all or substantially all of
its stock or assets relating to this Agreement. Illumina or any successor may
assign all or part of the right to payments under this Agreement. Any assignment
or transfer of this Agreement made in contravention of the terms hereof shall be
null and void. Subject to the foregoing, this Agreement shall be binding on and
inure to the benefit of the parties’ respective successors and permitted
assigns.

 

  f. This Agreement and performance by the parties hereunder shall be construed
in accordance with the laws of the State of California, U.S.A., without regard
to provisions on the conflicts of laws.

 

  g.

Illumina shall not be responsible for any failure to perform or delay
attributable in whole or in part to any cause beyond its reasonable control,
including but not limited to acts of God, fire, flood, tornado, earthquake,
hurricane, lightning, government actions, actual or threatened acts of war,
terrorism, civil disturbance or insurrection, sabotage, labor shortages or
disputes, failure or delay in delivery by Illumina’s suppliers or
subcontractors, transportation difficulties, shortage of energy, raw materials
or equipment, or Customer’s fault or negligence; provided, however, that
Customer may terminate any Purchase Order for which the delivery of the Goods
subject to such Purchase Order has been delayed for more than […***…] ([…***…])
days as a result of such force majeure event. In the event of any such delay the
delivery date shall be deferred for a period equal to the time lost by reason of
the delay. Except with respect

 

    ***Confidential Treatment Requested   14     CONFIDENTIAL  



--------------------------------------------------------------------------------

  to its obligations to pay any amounts due under this Agreement, Customer shall
not be responsible for any failure to perform or otherwise attributable in whole
or in part to any cause beyond its reasonable control, including but not limited
to acts of God, fire, flood, tornado, earthquake, hurricane, lightning,
government actions, actual or threatened acts of war, terrorism, civil
disturbance or insurrection, sabotage, labor shortages or disputes.

 

  h. This Agreement represents the entire agreement between the parties
regarding the subject matter hereof and supersedes all prior discussions,
communications, agreements, and understandings of any kind and nature between
the parties. No amendment to this Agreement or waiver of any right, condition,
or breach will be effective unless in writing and signed by both parties.

 

Sequenom Inc.:

      

Illumina Inc.:

By:  

/s/ Harry F. Hixson Jr., Ph.D.

    By:   

/s/ Nick Naclerio

Name: Harry F. Hixson Jr., Ph.D.     Name: Nick Naclerio Title: Chief Executive
Officer     Title: SVP, Corporate & Venture Development Date:   7/8/2011    
Date:    7/8/2011

 

  15     CONFIDENTIAL  



--------------------------------------------------------------------------------

Exhibit A

Consumables

V3 Bundles

 

Part Number

 

Description

   […***…]   […***…]   […***…] […***…]   […***…]    […***…]   […***…]   […***…]
[…***…]   […***…]    […***…]   […***…]   […***…] […***…]   […***…]    […***…]  
[…***…]   […***…] […***…]   […***…]    […***…]   […***…]   […***…] […***…]  
[…***…]    […***…]   […***…]   […***…]   […***…]    […***…]   […***…]   […***…]
  […***…]    […***…]   […***…]   […***…]   […***…]    […***…]   […***…]  
[…***…]   […***…]    […***…]   […***…]   […***…]   […***…]    […***…]   […***…]
  […***…]

[…***…]

Consumables Purchase Price

Consumables will be bundled and priced based on […***…].

Consumable Spend

Consumable Spend will be determined at the beginning of each calendar Quarter as
follows: […***…].

[…***…]

[…***…]

(Note, this pricing applies to […***…]. The pricing for the […***…] is separate
and distinct from this, and detailed in Appendix I herein.)

 

 

    ***Confidential Treatment Requested   EX. A-1  
                    CONFIDENTIAL



--------------------------------------------------------------------------------

Instruments

 

Part Number

   Description    List Price as of Effective Date of this Agreement

[…***…]

   […***…]    […***…]

[…***…]

   […***…]    […***…]

Instrument Purchase Price

The purchase prices for Instruments are given in the table below. […***…]

By way of example, […***…].

 

Tier

  

Cumulative Purchase Threshold

  

Part Number

  

Description

  

Price

  

[...***...]

[…***…]

  

[…***…]

  

[…***…]

  

[…***…]

  

[…***…]

  

[…***…]

[…***…]

  

[…***…]

  

[…***…]

  

[…***…]

  

[…***…]

  

[…***…]

[…***…]

  

[…***…]

  

[…***…]

  

[…***…]

  

[…***…]

  

[…***…]

[…***…]

  

[…***…]

  

[…***…]

  

[…***…]

  

[…***…]

  

[…***…]

 

    ***Confidential Treatment Requested   EX. A-2  
                    CONFIDENTIAL



--------------------------------------------------------------------------------

Software

 

Description

   Where Used   Version

[...***...]

   [...***...]   [...***...]

[...***...]

   [...***...]   [...***...]

[...***...]

   [...***...]   [...***...]

[...***...]

   [...***...]   [...***...]

 

 

    ***Confidential Treatment Requested   EX. A-3  
                    CONFIDENTIAL



--------------------------------------------------------------------------------

Exhibit B

Illumina Facilities

The table below lists the manufacturing locations for the parts listed as of the
date of execution of this Agreement. The abbreviations in the table refer to the
Illumina manufacturing sites listed below, along with their mailing addresses.

 

1.

   SDQ      

Illumina Inc.

9885 Towne Centre Drive

San Diego, CA 92121 USA

(this address will change over the course of the next 12-24 months as Illumina
moves to its new site)

2.

   HWD      

Illumina Hayward

25861 Industrial Blvd.

Hayward, CA 94545 USA

3.

   SGI      

Illumina Singapore

29 Woodlands Industrial Park E1

North Tech, Lobby 3, #02-13/18

Singapore 757716

 

Part Number

   Descriptions   Manufacturing site (s)

[...***...]

   [...***...]   [...***...]

[...***...]

   [...***...]   [...***...]

[...***...]

   [...***...]   [...***...]

[...***...]

   [...***...]   [...***...]

[...***...]

   [...***...]   [...***...]

[...***...]

   [...***...]   [...***...]

[...***...]

   [...***...]   [...***...]

 

    ***Confidential Treatment Requested   EX. B-1  
                    CONFIDENTIAL



--------------------------------------------------------------------------------

[...***...]    [...***...]   [...***...]

[...***...]

   [...***...]   [...***...]

[...***...]

   [...***...]   [...***...]

 

    ***Confidential Treatment Requested   EX. B-2  
                    CONFIDENTIAL



--------------------------------------------------------------------------------

Exhibit C

[…***…] INSTALLATION TESTING

[…***…] installation Testing:

 

  •  

Illumina will confirm that your instrument is fully functional on-site at your
laboratory. An Illumina Field Service Engineer will install the hardware and
perform functional testing as described below.

 

  •  

Installation is completed when the equipment has passed the following tests and
Illumina confirms that the instrument conforms to Illumina’s Specifications for
the instrument:

[…***…]

 

    ***Confidential Treatment Requested   EX. C-1  
                    CONFIDENTIAL



--------------------------------------------------------------------------------

Appendix I

Initial […***…] Consumable Purchase

 

Kit Descriptions

  

Part Number

   Spls/ Kit    List $ /Kit    […***…]    […***…]    Total at List
Price

[…***…]

  

[…***…]

   […***…]    […***…]    […***…]    […***…]    […***…]

[…***…]

  

[…***…]

   […***…]    […***…]    […***…]    […***…]    […***…]

[…***…]

  

[…***…]

   […***…]    […***…]    […***…]    […***…]    […***…]

[…***…]

  

[…***…]

   […***…]    […***…]    […***…]    […***…]    […***…]

[…***…]

                  […***…]

[…***…]

               […***…]    […***…]

[…***…]

                  […***…]

[…***…]

                  […***…]

[…***…]

                  […***…]

 

    ***Confidential Treatment Requested   A-1                       CONFIDENTIAL



--------------------------------------------------------------------------------

Appendix II

 

Asset Type    Asset Name    Serial Number    Install Date

[…***…]

  

[…***…]

   […***…]    […***…]

[…***…]

  

[…***…]

   […***…]    […***…]

[…***…]

  

[…***…]

   […***…]    […***…]

[…***…]

  

[…***…]

   […***…]    […***…]

[…***…]

  

[…***…]

   […***…]    […***…]

[…***…]

  

[…***…]

   […***…]    […***…]

[…***…]

  

[…***…]

   […***…]    […***…]

[…***…]

  

[…***…]

   […***…]    […***…]

[…***…]

  

[…***…]

   […***…]    […***…]

[…***…]

  

[…***…]

   […***…]    […***…]

[…***…]

  

[…***…]

   […***…]    […***…]

[…***…]

  

[…***…]

   […***…]    […***…]

[…***…]

  

[…***…]

   […***…]    […***…]

[…***…]

  

[…***…]

   […***…]    […***…]

[…***…]

  

[…***…]

   […***…]    […***…]

[…***…]

  

[…***…]

   […***…]    […***…]

 

    ***Confidential Treatment Requested   A-1                       CONFIDENTIAL